Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 1 of 23 PageID #: 2280




                              FUNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DAWN TUCKER, et al.,                                 )
                                                     )
                Plaintiffs,                          )
                                                     )
        v.                                           )            No. 4:20-CV-1543 RLW
                                                     )
ETHICON, INC., et al.                                )
                                                     )
                Defendants.                          )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on Defendants Ethicon, Inc. and Johnson & Johnson’s

(collectively, “Defendants”) Motion for Partial Summary Judgment (ECF No. 35). Plaintiffs

Dawn Tucker (“Ms. Tucker”) and Mark Tucker (collectively, “Plaintiffs”) oppose the Motion in

part. Defendants did not file a reply and the Motion is fully briefed. For the following reasons,

the Motion will be granted in part and denied in part.

I. Factual and Procedural Background

        The Plaintiffs are a married couple who reside in Missouri. On November 15, 2011, Ms.

Tucker underwent implantation of a Johnson & Johnson Gynecare TVT Secur (“TVT-S”) pelvic

mesh device. The TVT-S device is used to treat stress urinary incontinence. Dr. Jack Ricketts,

M.D., performed the surgery in St. Louis, Missouri. The Defendants designed, manufactured,

and/or sold the TVT-S. The TVT-S allegedly caused various injuries to Ms. Tucker, including

vaginal pain, pelvic pain, severe pain with intercourse, recurrence of incontinence, urinary tract

infections, urinary frequency and urgency, and urinary retention. (ECF No. 35-1 at 5-6.) 1 Ms.

Tucker alleges that the “bodily injuries related to the mesh often brings [her] to tears and it has

        1
        All references to page numbers refer to the pagination automatically generated by the Court’s
CM/ECF electronic filing system that appears at the top of each page of an electronically filed document.
These do not necessarily correspond to native page numbers on the document.
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 2 of 23 PageID #: 2281




caused a loss of intimacy between” her and her husband, and has diminished her overall quality

of law because of constant pain. (Id. at 6.) Ms. Tucker subsequently underwent two surgeries to

remove or revise the pelvic mesh in 2012 and 2015, both performed in Missouri.

       On September 23, 2016, Plaintiffs directly filed suit against Defendants on a Short Form

Complaint in a multidistrict ligation (“MDL”), In re: Ethicon, Inc. Pelvic Repair System

Products Liability Litigation, MDL No. 2327, in the U. S. District Court for the Southern District

of West Virginia. The MDL relates to allegedly defective pelvic mesh products including the

TVT-S. Plaintiffs’ Short Form Complaint asserts the following claims against Defendants:

       Count I –      Negligence
       Count II –     Strict Liability – Manufacturing Defect
       Count III –    Strict Liability – Failure to Warn
       Count IV –     Strict Liability – Defective Product
       Count V –      Strict Liability – Design Defect
       Count VI –     Common Law Fraud
       Count VII –    Fraudulent Concealment
       Count VIII –   Constructive Fraud
       Count IX –     Negligent Misrepresentation
       Count X –      Negligent Infliction of Emotional Distress
       Count XI –     Breach of Express Warranty
       Count XII –    Breach of Implied Warranty
       Count XIII –   Violation of Consumer Protection Laws
       Count XIV –    Gross Negligence
       Count XV –     Unjust Enrichment
       Count XVI –    Loss of Consortium
       Count XVII     Punitive Damages
       Count XVIII    Discovery Rule and Tolling

(ECF No. 1 at 4-5.)

       The case was transferred from the MDL to this Court on October 27, 2020, and

reassigned on November 4, 2020. In late October 2019, Defendants moved for partial summary

judgment and Plaintiffs opposed the motion.         That motion is presently before the Court.

Defendants seek judgment on Count I (to the extent it is based on negligent failure to warn or

negligent manufacturing defect), and on Counts II, III, IV, VI, VII, VIII, IX, X, XI, XII, XIII,



                                                2
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 3 of 23 PageID #: 2282




XIV, and XV. Plaintiffs oppose the dismissal of some but not all of these claims. Defendants do

not seek summary judgment on Plaintiffs’ claims in Counts I (to the extent based on negligent

design defect), V (strict liability design defect), XVI (loss of consortium), and XVII (punitive

damages).

II. Legal Standard

       The Court may grant a motion for summary judgment only if “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). The substantive

law determines which facts are critical and which are irrelevant. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). 2 Summary judgment is not proper if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party. Id.

       A moving party always bears the burden of informing the Court of the basis of its motion.

Celotex Corp., 477 U.S. at 323. Once the moving party discharges this burden, the nonmoving

party must set forth specific facts demonstrating there is a dispute as to a genuine issue of

material fact, not the “mere existence of some alleged factual dispute.” Fed. R. Civ. P. 56(e);

Anderson, 477 U.S. at 248. “The nonmoving party may not rely on allegations or denials,” but

rather “must substantiate her allegations with sufficient probative evidence that would permit a

finding in her favor on more than mere speculation or conjecture.” Carter v. Pulaski Cnty.

Special Sch. Dist., 956 F.3d 1055, 1059 (8th Cir. 2020) (quoting Ball v. City of Lincoln, Neb.,

870 F.3d 722, 727 (8th Cir. 2017) (cleaned up)).



       2
        The parties agree Missouri substantive law governs this diversity case.


                                                   3
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 4 of 23 PageID #: 2283




       In passing on a motion for summary judgment, the Court must view the facts in the light

most favorable to the nonmoving party, and all justifiable inferences are to be drawn in her favor.

Celotex Corp., 477 U.S. at 331. The Court’s function is not to weigh the evidence but to

determine whether there is a genuine issue for trial. Anderson, 477 U.S. at 249. “‘Credibility

determinations, the weighing of the evidence, and the drawing of legitimate inferences from the

facts are jury functions, not those of a judge.’” Torgerson, 643 F.3d at 1042 (quoting Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).

III. Discussion

       A. Summary Judgment is Granted on Counts IV, VIII, XI, XII, and XV as Unopposed

       As an initial matter, Plaintiffs do not oppose Defendants’ motion for summary judgment

on Count IV (strict liability–defective product), Count VIII (constructive fraud), Count XI

(breach of express warranty), Count XII (breach of implied warranty), and Count XV (unjust

enrichment). (ECF No. 43 at 9, n.6.) As a result, Defendants’ motion will be granted as to

Counts IV, VIII, XI, XII, and XV and these claims will be dismissed with prejudice and not

discussed further.

       B. Manufacturing Defect Claims – Counts I, II, X, and XIV

       Defendants move for summary judgment on Plaintiff’s manufacturing defect claims in

Counts I, II, X, and XIV. Defendants state that under Missouri law, a plaintiff must prove that a

deviation from the manufacturer’s intended design caused her injury to establish a manufacturing

defect claim under either a negligence or strict liability theory. Defendants cite Richcreek v.

General Motors Corp., 908 S.W.2d 772, 776 (Mo. Ct. App. 1995) (discussing characteristics of a

manufacturing defect); and Pitman v. Ameristep Corp., 208 F.Supp.3d 1053, 1061 (E.D. Mo.

2016) (“A manufacturing defect has occurred when the consumer purchases or uses the product




                                                4
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 5 of 23 PageID #: 2284




and it is not in its intended condition.”). Defendants contend they are entitled to summary

judgment on Plaintiffs’ strict liability and negligence claims in Counts I, II, X, and XIV to the

extent they are based on manufacturing defect, because Plaintiffs have no summary judgment

evidence showing the Ethicon TVT-S deviated from its intended design or that such a deviation

caused any injuries to Plaintiffs.

        Plaintiffs concede this part of the Motion: “[I]n light of the [MDL] Court’s consistent

rulings across these pelvic mesh MDLs as to manufacturing defect, Plaintiffs do not intend to

pursue a separate claim for ‘manufacturing defect’ as such claim has been construed by the

[MDL] Court ([i.e.,] not manufactured in accordance with design, or departure from

manufacturer’s design specifications).” 3 (ECF No. 43 at 9 n.4.) Plaintiffs further respond,

however, that they “do intend to present evidence that Ethicon’s manufacturing process and the

raw materials used in the manufacture of the TVT-S product resulted in defects in the product,

and in support of Plaintiffs’ negligence, failure to warn, and punitive damages claims, which is

consistent with the [MDL] Court’s prior rulings.” (Id. at 10 n.4.) 4 Plaintiffs emphasize that by

not contesting Ethicon’s summary judgment motion as to “manufacturing defect,” they “do not

forego, waive or in any way agree that any evidence relating to Ethicon’s manufacturing process

and raw materials are [sic] restricted in any way.” (Id.)

        Because Plaintiffs do not contest Defendants’ summary judgment motion on Counts I, II,

X, and XIV as to claims based on manufacturing defect, i.e., any claim that the TVT-S product

was not manufactured in accordance with design, or departed from the manufacturer’s design

        3
         This Court will adopt the MDL Court’s prior rulings and not reexamine them.
        4
         Plaintiffs’ brief cites Cisson, C.A. No. 2:11-cv-00195, Dkt. No. 272 (Mem. Opinion and Order,
Bard Mot. for Partial Summ. J.), at 8 (“Although this process is part of the manufacturing process of the
Avaulta products, it would fall within the category of a design defect and not a manufacturing defect if
the process, albeit faulty, were the same for all of these products … [T]he alleged inadequate pore size
and use of improper polypropylene material in the Avaulta products is a design issue.”).


                                                   5
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 6 of 23 PageID #: 2285




specifications, the Court will grant the summary judgment on Counts I, II, X, and XIV to the

extent the claims are based on manufacturing defect.

       C. Failure to Warn Claims – Counts I, III, X, and XIV

       Defendants move for summary judgment on Plaintiffs’ strict liability and negligent

failure to warn claims in Counts I, III, X, and XIV, asserting these claim fail on their merits as a

matter of law due to lack of evidence that additional or different warnings from Ethicon would

have prevented Plaintiffs’ alleged injuries, as required to establish causation.

       To establish a negligence or strict liability claim for failure to warn under Missouri law,

Plaintiffs must establish, among other things, that the allegedly inadequate warning caused their

alleged injuries. See Moore v. Ford Motor Co., 332 S.W.3d 749, 756, 764 (Mo. 2011) (en banc)

(elements of strict liability and negligent failure to warn claims).        To establish proximate

causation in a failure to warn claim, Plaintiffs “must show that a warning would have altered the

behavior of the individuals involved” in the incident. Id. at 761-63 (internal quotations omitted).

There is a presumption under Missouri law that a warning, if given, will be heeded. Id.

       Missouri courts apply the learned intermediary doctrine in prescription drug and medical

equipment or device cases involving failure to warn claims. Doe v. Alpha Therapeutic Corp., 3

S.W.3d 404, 419 (Mo. Ct. App. 1999); Brinkley v. Pfizer, Inc., 772 F.3d 1133, 1137-38 (8th Cir.

2014) (applying Missouri law). Under the doctrine, “a manufacturer of prescription drugs or

products discharges its duty to warn by providing the physician with information about risks

associated with those products.” Doe, 3 S.W.3d at 419. “[A]ny warning given to the physician

is deemed a warning to the patient.” Id. “Under Missouri law, ‘it is incumbent upon the

manufacturer to bring the warning home to the doctor.’” Winter v. Novartis Pharm. Corp., 739

F.3d 405, 408 (8th Cir. 2014) (quoting Krug v. Sterling Drug, Inc., 416 S.W.2d 143, 146 (Mo.




                                                  6
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 7 of 23 PageID #: 2286




1967)). To establish causation under the learned intermediary doctrine, Plaintiffs must prove

that different or additional warnings from Ethicon to the implanting physician would have

altered the decision to implant TVT-S. See Brinkley, 772 F.3d at 1138 (citing cases).

          The deposition of Ms. Tucker’s implanting doctor, Dr. Ricketts, had not been taken when

the instant Motion was filed.        Plaintiffs respond that while Defendants distributed some

information to patients, doctors, and the medical community through the TVT-S Instructions for

Use (“IFU”) and patient brochures, they did not disclose the complete and accurate list of known

adverse events that would have been determinative for doctors and patients, such as Dr. Ricketts

and Ms. Tucker, in deciding whether to use a TVT-S device. Plaintiffs state that Dr. Ricketts

testified he reviewed and relied upon the materials and documents provided to him by

Defendants, and expected the medical device company to provide truthful, accurate, and

complete information about the risks of their products. (ECF No. 43-6, Pls.’ Ex. 6, Ricketts Dep.

16:1-3; 19:12-16; 22:13-17; 126:10-18.) Dr. Ricketts always implanted the TVT-S as instructed

in the IFU. (Id. 19:12-16.) Dr. Ricketts testified the IFU was an important document that

contained the warnings and contraindications for the mesh devices, and he relied on the IFU’s

warnings and contraindications when advising his patients of the risks and benefits of the device.

(Id. 16:1-3; 16:20-17:3; 19:12-16; 22:13-17; 31:8-37:1; 126:10-18.)

          Dr. Ricketts testified he did not know of the following risks of the TVT-S at the time he

implanted Ms. Tucker and, had he known of these risks, he likely would not have implanted the

device:

          a. Ethicon knew there was a risk of pain with intercourse which in some patients may
             never resolve. (Id. 37:2-38:19.)

          b. Ethicon knew there was a risk of acute and/or chronic pain. (Id. 37:2-38:19.)




                                                  7
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 8 of 23 PageID #: 2287




      c. Ethicon knew there was a risk of neuromuscular problems, including acute and/or
         chronic pain in the groin, leg, pelvic and abdominal area. (Id. 37:2-38:19.)

      d. Ethicon knew there was a risk one or more revision surgeries may be necessary
         because of these adverse reactions. (Id. 37:2-38:19.)

      e. Ethicon knew there was a risk in some cases in which the mesh needs to be removed in
         part or whole, that significant dissection may be required. (Id. 37:2-38:19.)

      f. Ethicon knew there was a risk of excessive contraction or shrinkage of the tissue
         surrounding the mesh. (Id. 37:2-38:19.)

      g. The introduction technique for the TVT-S had never been used in any other mid-
         urethral sling. (Id. 19:24-20:2; 21:11-22:1; 30:2-6.)

      h. The fixation part of the device had never been used in any other mid-urethral sling.
         (Id. 20:4-9; 21:11-22:1; 30:2-6.)

      i. There had never been a sling as short as 8 centimeters, the length of the TVT-S. (Id.
         20:10-15; 21:11-22:1; 30:2-6.)

      j. There were no randomized control trials performed by Ethicon before launching the
         TVT-S. (Id. 20:16-20; 21:11-22:1; 30:2-6.)

      k. Ethicon knew prior to its launch of the TVT-S that the only human study performed on
         the device prior to its launch was on 31 women for five weeks with a 60%
         complication rate. (Id. 20:22-22:1; 30:2-6.)

      l. Ethicon’s high-level executive medical personnel, Axel Arnaud, knew that there was no
          medical need for the TVT-S. (Id. 23:7-12; 23:19-21; 30:2-6.)

      m. Ethicon’s Australian doctors determined that the TVT-S should not be used, and it
        was withdrawn from the Australian market. (Id. 23:22-24:18; 30:2-6.)

      n. The inventor of the TVT-S knew that the product was a failure back in 2008. (Id.
         25:2-26:12; 30:2-6.)

      o. Ethicon knew it was guilty of a cardinal sin regarding the TVT-S because they rushed
         it to market in the absence of sound data. (Id. 28:20-30:6.)

      p. Ethicon knew that the Prolene used in the TVT-Secur actually degrades, contrary to
         what was published in the IFU. (Id. 32:25-33:23.)

      q. The foreign body reaction could be lifelong for people implanted with the TVT-S. (Id.
         33:24-34:7; 34:15-35:18; 36:5-37:1.)




                                             8
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 9 of 23 PageID #: 2288




          r. The risk of erosion with the TVT-S could be lifelong. (Id. 35:19-21; 36:5-37:1.)

          s. There was a lifelong risk of dyspareunia with the TVT-S. 5 (Id. 35:22-25; 36:5-37:1.)

          t. There was a lifelong risk of pelvic pain or pelvic spasming with the TVT-S. (Id. 36:1-
              37:1.)

          Dr. Ricketts testified he was taught by Ethicon through training and the IFU that any

inflammatory reaction from the TVT-S would be temporary and any complication regarding the

inflammation would be temporary as opposed to permanent and lifelong. (Id. 33:24-34:7; 34:15-

35:13.) At the time he implanted the TVT-S in Ms. Tucker, Dr. Ricketts believed Ethicon that

the risks of the device were transient, i.e., temporary and short-lived as described by the IFU, not

lifelong. (Id. 33:24-34:7; 34:15-36:4.) It was also Dr. Ricketts’ understanding at the time he

implanted the TVT-S in Ms. Tucker that her body’s reaction to the device would be temporary,

and not a permanent and lifelong risk of chronic foreign body inflammation. (Id.) Because he

was not aware of these lifelong risks, Dr. Ricketts did not inform Ms. Tucker of them. (Id.

36:19-37:1.) Dr. Ricketts testified that if he had known the risk of inflammation regarding the

TVT-S was not transient or temporary, but could be chronic and lifelong, he likely would not

have used the product. (Id. 25:15-36:14.) Dr. Ricketts also testified that at the least he would

have advised Ms. Tucker of them during his risk/benefit analysis with her. (Id. 30:1-6.35:15-

36:18.)

          Thus, Dr. Ricketts directly testified that if he had been informed about the true risks of

the TVT-S device, it would likely have prevented him from implanting the device in Ms. Tucker.

Specifically, Dr. Ricketts testified that if he had been informed of potentially lifelong, and not

transient, risks of pain, dyspareunia, chronic foreign body response, and erosions, he likely



          5
        Dyspareunia is defined the “occurrence of pain during sexual intercourse.” Stedman’s Medical
Dictionary 599 (28th ed. 2006).


                                                  9
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 10 of 23 PageID #: 2289




would not have implanted the TVT-S in Ms. Tucker. (Ricketts Dep. 33:24-34:7; 34:15-35:18-

38:19).

          Plaintiffs also state Ms. Tucker testified during her deposition that she would have never

consented to the TVT-S implant had she known the true risks of the device. Specifically, Ms.

Tucker testified that if she had been told the TVT-S could cause permanent pain, she would have

never consented to have it implanted. She also testified that if she had known there was a risk of

needing further surgeries to treat the pain, painful intercourse, or continued leakage, she would

have never consented to the implant. Ms. Tucker testified if she had been informed there was

even a 1% chance of ongoing pain with intercourse, she would not have consented to the

implant, and that if she had known the TVT-S had a high failure rate, she would not have

consented to the implant. (ECF No. 43-25, Pls.’ Ex. 25, Dawn Tucker Dep. 65:2-18; 131:14-

132:18; 146:18-23; 147:2-5; 147:8-148:3; 151:14-152:9).

          Thus, Plaintiffs offer evidence that Dr. Ricketts testified that in the unlikely event he

would have recommended the TVT-S device to Ms. Tucker had he been informed of its true

risks, he would have at least shared those risks with her. Plaintiffs also offer evidence Ms.

Tucker testified that had she known of such risks, she would never have consented to the

implantation. Based on this evidence, Plaintiffs establish genuine issues of material fact as to

proximate causation due to Defendants’ allegedly inadequate warnings. In addition, because Dr.

Ricketts testified that if Defendants had informed him of the true risks of the TVT-S, he likely

would have never implanted the device in Ms. Tucker, Plaintiffs present evidence to establish

that Defendants’ allegedly inadequate warnings are a direct cause of Ms. Tucker’s injuries.

          As a result, Defendants’ motion for summary judgment on Plaintiffs’ strict liability and

negligent failure to warn claims in Counts I, III, X, and XIV will be denied.




                                                  10
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 11 of 23 PageID #: 2290




       D. Fraud and Consumer Protection Claims – Counts VI, VII, IX and XIII

       Defendants move for summary judgment on Plaintiff’s claims in Count VI (common law

fraud), Count VII (fraudulent concealment); Count IX (negligent misrepresentation); and Count

XIII (violation of consumer protection laws), summarily arguing these are duplicative of

Plaintiffs’ failure to warn claims. Defendants contend the gravamen of these claims is Ethicon’s

alleged failure to adequately disclose the risks of the TVT-S device, and assert that the Missouri

learned intermediary doctrine also applies to claims based on misrepresentation or warranty,

citing In re NuvaRing Products Liability Ligation, 2013 WL 3716389, at *7 n.12 (E.D. Mo. July

12, 2013). Defendants assert they are entitled to judgment on each of these claims because (1)

dismissal of fraud and warranty claims as “repackaged” failure to warn clams is appropriate,

regardless of whether the underlying failure to warn claims survive summary judgment; and (2)

Plaintiffs’ fraud and warranty claims fail for lack of causation for the same reason as their failure

to warn claims. Because the Court has found Plaintiffs’ failure to warn claims survive summary

judgment, it does not discuss Defendants’ second argument.

       Plaintiffs respond that their fraud and consumer protection claims are separate causes of

action from their failure to warn claims, with important legal differences between their elements

and standards of proof. Plaintiffs assert that under Missouri law, a products liability plaintiff

may recover on theories of strict liability in tort, negligence, consumer protection, or fraud, that

are not mutually exclusive. Plaintiffs state that Missouri courts have specifically allowed similar

cases pursuing claims under fraud, the Missouri Merchandising Practices Act, and failure to

warn, analyzing the claims separately and differently, citing In re NuvaRing, 2013 WL 3716389

at *5-7.




                                                 11
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 12 of 23 PageID #: 2291




       Defendants do not adequately explain or support their argument that Plaintiffs’ fraud and

consumer protection claims must be dismissed as duplicative of the failure to warn claims.

Defendants do not brief the existence, or absence, of fraudulent statements and offer no citation

to the record to establish the basis or nature of these claims. As such, they do not meet their

burden on summary judgment. 6 To the extent there is overlap among the claims Plaintiffs bring,

they are entitled to plead and pursue them in the alternative. See Rule 8(d), Fed. R. Civ. P.

Courts applying Missouri law have permitted fraud and warranty claims to be prosecuted

together with negligent and strict liability failure to warn claims. See e.g., Wegmann v. Ethicon,

Inc., 2020 WL 5814475, at *10 (E.D. Mo. Sept. 30, 2020); Dorgan v. Ethicon, Inc., 2020 WL

5372134, at *3 (W.D. Mo. Sept. 8, 2020); Pitlyk v. Ethicon, Inc., 2020 WL 8214073, at *2 (E.D.

Mo. Sept. 2, 2020); In re NuvaRing, 2013 WL 3716389, at *7.

       Defendants’ Motion will be denied as to Counts VI, VII, IX, and XIII.

       E. Fraudulent Concealment –Count VII

       Defendants move for summary judgment on Count VII on a second ground, arguing

Plaintiffs cannot maintain an independent claim for fraudulent concealment because there is no

independent cause of action for fraudulent concernment under Missouri law, citing Nestlé Purina

Petcare Co. v. Blue Buffalo Co. Ltd., 181 F.Supp.3d 618, 640 (E.D. Mo. 2016) (“Missouri courts

have not recognized a separate claim of fraudulent concealment.”). Instead, “in cases where

misrepresentation is alleged to have occurred by nondisclosure, ‘a party’s silence in the face of a

legal duty to speak replaces the first element [of a fraudulent misrepresentation claim]: the

existence of a representation.’” Id. (quoting Hess v. Chase Manhattan Bank, USA, N.A., 220

S.W.3d 758, 765 (Mo. 2007) (en banc)).

       6
        In contrast, Plaintiffs’ opposition memorandum lists specific acts of alleged fraudulent
concealment, see ECF No. 43 at 3-5, ¶¶ a.-h. Because Defendants do not meet their initial summary
judgment burden, the Court does not discuss Plaintiffs’ evidence.


                                                12
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 13 of 23 PageID #: 2292




       Plaintiffs respond that Defendants’ argument is essentially form over substance, as

Missouri recognizes a cause of action for fraudulent misrepresentation, and their fraudulent

concealment claim is subsumed by the fraudulent misrepresentation cause of action under the

Missouri Supreme Court’s decision in Hess, 220 S.W.3d at 765. Plaintiffs state that the Short

Form Complaint (ECF No. 1) they filed in the MDL relates back to the First Amended Master

Long Form Complaint and Jury Demand (ECF No. 43-28, Pls.’ Ex. 28, First Am. Master Long

Form Compl.) (“Master Complaint”). Plaintiffs assert that while the Short Form Complaint’s

generic causes of action apply generally to plaintiffs nationwide, the Master Complaint

sufficiently pleads allegations satisfying all nine elements of Missouri’s fraudulent

misrepresentation claim.      Plaintiffs contend their fraudulent concealment claim should be

construed as the first element of Missouri’s fraudulent misrepresentation claim. Hess, 220

S.W.3d at 765.     Plaintiffs assert they have shown sufficient evidence, as outlined in their

summary judgment opposition, that Defendants made multiple omissions concealing the truth

regarding the health risks and dangers of the TVT-S device, and that Ms. Tucker and her

implanting surgeon materially relied on these fraudulent misrepresentations and omissions,

proximately causing her injuries.

       To make a submissible case of fraudulent misrepresentation under Missouri law, a

plaintiff must prove nine elements: “(1) a representation; (2) its falsity; (3) its materiality; (4) the

speaker’s knowledge of its falsity or ignorance of its truth; (5) the speaker’s intent that it should

be acted on by the person and in the manner reasonably contemplated; (6) the hearer’s ignorance

of the falsity of the representation; (7) the hearer’s reliance on the representation being true; (8)

the hearer’s right to rely thereon; and (9) the hearer’s consequent and proximately caused

injury.” Hess, 220 S.W.3d at 765. In Hess, the Missouri Supreme Court stated it had not




                                                  13
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 14 of 23 PageID #: 2293




recognized a separate tort of fraudulent nondisclosure, but held that “a party’s silence in the face

of a legal duty to speak replaces the first element: the existence of a representation.” Id.

        Defendants’ assertion there is no independent cause of action for fraudulent concealment

in Missouri does not entitle them to summary judgment.                 Defendants’ argument fails to

acknowledge the import of the Missouri Supreme Court’s statement in Hess: Under Missouri

law, a common law claim for fraudulent non-disclosure or concealment “falls under the rubric of

fraudulent misrepresentation.” Parke v. Progressive Cas. Ins. Co., 613 S.W.3d 428, __, 7 2020

WL 3240982, at *2 (Mo. Ct. App. June 16, 2020) (citing Hess, 2020 S.W.3d at 765; Richards v.

ABN AMRO Mortg. Grp., Inc., 261 S.W.3d 603, 607 (Mo. App. W.D. 2008)). “Fraudulent

concealment is ‘based on the misrepresentation of a material fact by silence.’” Anderson v. Ford

Motor Co., 2017 WL 6733972, at *2 (W.D. Mo. Dec. 29, 2017). “In a case of fraudulent

concealment, ‘a party’s silence in the face of a legal duty to speak replaces the first element: the

existence of a representation.’”      Id. (quoting Hess, 220 S.W.3d at 765-66), citing Tension

Envelope Corp. v. JBM Envelope Co., 876 F.3d 1112, 1120 (8th Cir. 2017)); see also Parke, 613

S.W.3d 428, 2020 WL 3240982, at *2 (same); Doe v. Ratigan, 481 S.W.3d 36, 45 (Mo. Ct. App.

2015) (same); Bonhomme Inv. Partners, LLC v. Hayes, 2015 WL 2383475, at *7 (E.D. Mo. May

19, 2015) (same). “Whether or not there exists a duty to disclose is determined by the facts of

each individual case.” Parke, 613 S.W.3d 428, 2020 WL 3240982, at *2 (citing Hess, 220

S.W.3d at 765). “A duty to speak arises where one party has superior knowledge or information

that is not reasonably available to the other.” Hess, 220 S.W.3d at 765.

        Thus, while a fraudulent concealment or nondisclosure claim is not a separate cause of

action under Missouri law, it “falls under the rubric of fraudulent misrepresentation” as the first


        7
         Page cites in the South Western Reporter Third for the Parke case are not available as of the date
of this Memorandum and Order.


                                                    14
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 15 of 23 PageID #: 2294




element of that claim—the existence of a representation—is replaced with a party’s silence in the

face of a legal duty to speak. Hess, 220 S.W.3d at 765. The remaining elements of the cause of

action remain the same. Id. Plaintiffs’ fraudulent concealment claim in Count VII is valid under

Missouri law as subsumed by fraudulent misrepresentation. Compare Pitlyk, 2020 WL 8214073,

at *3 (denying Ethicon’s motion for summary judgment on fraudulent concealment claim;

construing claim as fraudulent misrepresentation claim.) 8 Defendants’ Motion will be denied as

to Count VII.

       F. Consumer Protection Claim (Missouri Merchandising Practices Act) – Count XIII

       Defendants also move for summary judgment on a second ground on Plaintiffs’ claim for

violation of consumer protection laws in Count XIII. Defendants properly construe this as a

claim under the Missouri Merchandising Practices Act (“MMPA”), §§ 407.010–.130, Mo. Rev.

Stat. Defendants state the MMPA provides a private cause of action only to “[a]ny person who

purchases or leases merchandise primarily for personal, family or household purposes and

thereby suffers an ascertainable loss . . . as a result of the use or employment” of a prohibited act

or practice. § 407.025 Mo. Rev. Stat.; Fabas Consulting Int’l, Inc. v. Jet Midwest, Inc., 74

F.Supp.3d 1026, 1030 n.4 (W.D. Mo. 2015) (listing elements of a private action under MMPA).

Defendants contend the allegedly defective good at issue here was not purchased or leased by

Plaintiffs for primarily personal, family, or household use, but rather the TVT-S device was

purchased by the implant facility for medical and commercial purposes. As a result, they

contend the MMPA does not give Plaintiffs the right to sue for any alleged violations, and their

consumer protection claim in Count XIII fails as a matter of law.




       8
         Contra Wegmann, 2020 WL 5814475, at *11 (granting Ethicon’s motion for summary judgment
on the basis that “Plaintiff cannot maintain an independent claim for fraudulent concealment”).


                                                 15
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 16 of 23 PageID #: 2295




       Plaintiffs respond that Defendants misinterpret the law in Missouri. They state that the

“MMPA prohibits ‘deception, fraud, false pretense, false promise, misrepresentation, unfair

practice or the concealment, suppression, or omission of any material fact in connection with the

sale or advertisement of any merchandise in trade or commerce’ by defining such activity as an

unlawful practice.” Plubell v. Merck & Co., Inc., 289 S.W.3d 707, 711 (Mo. Ct. App. 2009)

(quoting § 407.020.1) (emphasis added). “Civil actions may be brought under the MMPA to

recover actual damages by ‘[a]ny person who purchases or leases merchandise primarily for

personal, family or household purposes and thereby suffers an ascertainable loss of money or

property, real or personal, as a result of [an unlawful practice].’”         Id. 711-12 (quoting

§ 407.025.1). Plaintiffs state that in addition to Ms. Tucker’s injuries, subsequent surgeries, and

pain and suffering, she incurred ascertainable economic damages, including but not limited to the

funds she paid for the device itself. Plaintiffs assert Ms. Tucker purchased the TVT-S device in

the stream of commerce for personal purposes, as defined by the MMPA.

       In support, Plaintiffs rely on Plubell, where the plaintiffs’ “claims [arose] from Merck’s

sale of Vioxx in Missouri and its alleged misrepresentations as to the drug’s risks, giving rise to

the legal theory of an unlawful practice under the MMPA.” Id. at 715-16. Plaintiffs also cite In

re NuvaRing, 2013 WL 3716389, at *7 (denying summary judgment on MMPA claim involving

a medical device/pharmaceutical product). They assert that Ms. Tucker’s MMPA claim similarly

arises from Defendants’ sale of the TVT-S product in Missouri and their misrepresentations as to

the device’s true risks, giving rise to an unlawful practice under the MMPA. Plaintiffs claim

they suffered an ascertainable loss of money from Ms. Tucker’s purchase of the TVT-S device

that was implanted in her body by Dr. Ricketts.




                                                  16
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 17 of 23 PageID #: 2296




       Defendants’ summary judgment argument on this claim is not well developed. To the

extent Defendants contend Plaintiffs cannot bring an action under the MMPA because Plaintiffs

did not purchase the TVT-S directly from them, this is contrary to Missouri law. In Gibbons v. J.

Nuckolls, Inc., 216 S.W.3d 667 (Mo. 2007) (en banc), the Missouri Supreme Court held the

MMPA’s “plain language does not contemplate a direct contractual relationship between

plaintiff and defendant, and Missouri courts have not imposed such a requirement through

statutory construction.” Id. at 669. The court declined to construe the MMPA to impose a

limitation that private plaintiffs can only sue a direct seller, and held privity of contract is not

required. Id. at 668, 670. In Gibbons, the court held that a wholesaler who sold a car to a dealer,

who then sold it to the plaintiff, could be liable to the plaintiff/buyer under the MMPA when the

wholesaler failed to inform the dealer that the car had previously been in an accident. Id. at 668.

The MMPA thus does not require the type of contractual relationship Defendants contend is

necessary for Plaintiffs to assert a claim. Id.; see also Pitlyk, 2020 WL 8214073, at *4 (rejecting

similar argument under the MMPA); Zaccarello v. Medtronic, Inc., 38 F.Supp.3d 1061, 1072

(W.D. Mo. 2014) (same).

       To the extent Defendants contend the TVT-S device itself is not within the scope of the

statute, or was not purchased for “personal, family, or household purposes,” their contention is

not supported by any citation to Missouri case law. Such an argument is not persuasive on its

face because the MMPA is “paternalistic legislation designed to protect those that could not

otherwise protect themselves.” Berry v. Volkswagen Group of Am., Inc., 397 S.W.3d 425, 533

(Mo. 2013) (en banc) (quoted case omitted). The MMPA has a “broad scope” that evidences the

“legislature’s clear policy to protect consumers[.]”     Huch v. Charter Commc’ns, Inc., 290

S.W.3d 721, 725-26 (Mo. 2009) (en banc) (quoted case omitted). Missouri courts have applied




                                                17
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 18 of 23 PageID #: 2297




the statute broadly in numerous contexts, and the Missouri Supreme Court has stated that “case

law . . . has interpreted the MMPA to provide protection to consumers in a gradually increasing

variety of circumstances.” Conway v. CitiMortgage, Inc., 438 S.W.3d 410, 416 (Mo. 2014) (en

banc). As relevant here, MMPA claims based on medical devices have survived dispositive

motions in several cases applying Missouri law. See, e.g., Pitlyk, 2020 WL 8214073, at *4

(denying summary judgment on MMPA claim in TVT-S pelvic mesh medical device case);

Zaccarello, 38 F.Supp.3d at 1072 (denying motion to dismiss MMPA claim in Infuse Bone

Graft/LT–Cage Lumbar Tapered Fusion Device medical device case); In re NuvaRing, 2013 WL

3716389, at *7 (denying summary judgment on MMPA claim in flexible vaginal ring hormonal

contraceptive case).

       Defendants’ motion for summary judgment on Plaintiffs’ MMPA claim in Count XIII

will be denied.

       G. Negligent Infliction of Emotional Distress—Count X

       Defendants move for summary judgment on Plaintiffs’ claim for negligent infliction of

emotional distress (“NIED”) in Count X, asserting that Missouri law requires a plaintiff to prove

she suffered “emotional distress or mental injury [that] is medically diagnosable and of sufficient

severity to be medically significant,” Henson v. Greyhound Lines, Inc., 257 S.W.3d 627, 629

(Mo. Ct. App. 2008), and must establish those injuries through expert testimony, Turner v. Iowa

Fire Equipment Co., 229 F.3d 1202, 1210 (8th Cir. 2000). Defendants assert that Plaintiffs have

no evidence to establish medically significant or diagnosable emotional distress or mental injury

caused by the TVT-S, and note that Plaintiffs’ specific causation expert, Dr. Rosenzweig, does

not identify any mental injuries caused by or related to Ms. Tucker’s TVT-S.




                                                18
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 19 of 23 PageID #: 2298




       Plaintiffs respond that Defendants should have known their conduct in making material

misrepresentations about and concealing the true risks of the TVT-S device would involve an

unreasonable risk of causing Ms. Tucker distress.         They state Ms. Tucker broke down

emotionally several times during her deposition when she testified about how the TVT-S

impacted intimacy with her husband and their marriage, and she testified of her intense feelings

of guilt caused by the TVT-S implant. (ECF No. 43-25, Dawn Tucker Dep. 145:15-146:16.)

Plaintiffs point to Mark Tucker’s testimony about his wife’s fragile emotional state after she had

the TVT-S implanted, and specifically that she experiences stress, depression, and guilt. (ECF

No. 43-27, Pls.’ Ex. 27, Mark Tucker Dep. 32:5-13; 85:21-24; 88:5-9.) Plaintiffs contend this is

sufficient evidence that Ms. Tucker’s emotional distress is medically significant, severe, and

diagnosable to raise a genuine issue of material fact.

       In Missouri, “[w]here the plaintiff is a direct victim of the defendant’s negligence and

seeks damages for emotional distress, the plaintiff is required to prove two additional elements:

(1) the defendant should have realized that his conduct involved an unreasonable risk of causing

the distress and (2) the emotional distress or mental injury must be medically diagnosable and

must be of sufficient severity so as to be medically significant.” Jarrett v. Jones, 258 S.W.3d

442, 448 (Mo. 2008) (en banc). In addition, “Missouri law requires an expert [to] establish

causation of medically diagnosable distress. . . . Without expert testimony, this claim [of NIED]

is invalid under Missouri law.” Bi-Rite Petroleum, Ltd. v. Coastal Ref. & Mktg., Inc., 282 F.3d

606, 609 (8th Cir. 2002) (citing Soper v. Bopp, 990 S.W.2d 147, 157 (Mo. Ct. App. 1999)); see

also Turner, 229 F.3d at 1210 (“Under Missouri law, emotional distress injuries . . . must be

established through expert testimony”); Sutton v. Ethicon, Inc., 2020 WL 5801049, at *3 (E.D.




                                                 19
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 20 of 23 PageID #: 2299




Mo. Sept. 29, 2020) (granting summary judgment on NIED claim where plaintiffs offered no

expert testimony to support emotional distress injuries).

        Here, Plaintiffs’ response does not identify any expert testimony, or even any evidence

that Ms. Tucker consulted a physician about her emotional distress or was prescribed medication

because of her symptoms. In the absence of expert testimony, Defendants’ motion for summary

judgment will be granted on Plaintiffs’ claim in Count X for negligent infliction of emotional

distress.

        H. Gross Negligence (Recklessness) – Count XIV

        Defendants move for summary judgment on Plaintiffs’ gross negligence claim in Count

XIV, asserting it fails as a matter of law because Missouri does not recognize “degrees of

negligence and therefore do[es] not distinguish between negligence and gross negligence.”

Duncan v. Missouri Bd. for Architects, Prof’l Engr’s & Land Surveyors, 744 S.W.2d 524, 532

(Mo. Ct. App. 1988).

        Plaintiffs respond that while Missouri does not recognize degrees of negligence, it does

recognize an independent cause of action for recklessness in lieu of a gross negligence claim:

               The fact that Missouri does not recognize legal degrees of
               negligence has nothing to do with whether Missouri recognizes a
               cause of action for recklessness. Recklessness looks to the
               tortfeasor’s state of mind. Recklessness is an aggravated form of
               negligence which differs in quality, rather than in degree, from
               ordinary lack of care. It is applied to conduct which is negligent,
               rather than intentional, but which is so far from a proper state of
               mind that it is treated in many respects as if it were so intended.

Hatch v. V.P. Fair Foundation, Inc., 990 S.W.2d 126, 139 (Mo. Ct. App. 1999) (internal citations

omitted). Plaintiffs assert that the Missouri courts have carved out a recklessness cause of action

that subsumes their gross negligence claim. Plaintiffs states that while their MDL Short Form

Complaint includes a generic cause of action for gross negligence, the related Master Complaint



                                                20
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 21 of 23 PageID #: 2300




(Pls.’ Ex. 28) includes allegations of Defendants’ willful, wanton, and reckless conduct, and their

summary judgment evidence shows Defendants willfully, wantonly, and recklessly

misrepresented and omitted the true risks of the TVT-S device to Ms. Tucker’s implanting

surgeon, proximately causing her injuries.

       Plaintiffs are correct that Missouri courts recognize a cause of action for recklessness that

is distinct from negligence, despite the fact that Missouri does not recognize legal degrees of

negligence.   Hatch, 990 S.W.2d at 139.        The Missouri Supreme Court has explained the

recklessness cause of action as follows:

               Negligence is one kind of tort, an unintentional injury usually
               predicated upon failure to observe a prescribed standard of care (52
               Am.Jur., Sec. 20) while a willful, wanton, reckless injury is
               another kind of tort, an intentional injury often based upon an act
               done in utter disregard of the consequences. 52 Am.Jur., Secs. 22,
               23; 38 Am.Jur., Secs. 4, 5. Reckless conduct may be negligent in
               that it is unreasonable but it is and must be something more than
               unreasonable, “it must contain a risk of harm to others in excess of
               that necessary to make the conduct unreasonable and therefore,
               negligent.” 2 Restatement, Torts, p. 1294. “The actor’s
               (defendant’s) conduct is in reckless disregard of the safety of
               another if he intentionally does an act or fails to do an act which it
               is his duty to the other to do, knowing or having reason to know of
               facts which would lead a reasonable man to realize that the actor’s
               conduct not only creates an unreasonable risk of bodily harm to the
               other but also involves a high degree of probability that substantial
               harm will result to him.” 2 Restatement, Torts, Secs. 500, 501.

Nichols v. Bresnahan, 212 S.W.2d 570, 573 (Mo. 1948) (emphasis added). “Recklessness looks

to the tortfeasor’s state of mind.” Hatch, 990 S.W.2d at 139. It “is an aggravated form of

negligence which differs in quality, rather than in degree, from ordinary lack of care.” Id.

(emphases added). “It is possible to have a cause of action for [recklessness] which does not in

any manner involve negligence.” Nichols, 212 S.W.2d at 573.

       The Court will construe Plaintiffs’ gross negligence claim in the Short Form Complaint

as a recklessness claim under Missouri law. Defendants’ summary judgment arguments do not


                                                21
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 22 of 23 PageID #: 2301




address whether they are entitled to judgment as a matter of law on a recklessness claim. Cf.

Dilley v. Valentine, 401 S.W.3d 544, 550-51 (Mo. Ct. App. 2013) (reversing grant of summary

judgment where trial court analyzed recklessness claim under standards applicable to negligence

claims). Defendants’ Motion will be denied as to Count XIV.

IV. Conclusion

       For the foregoing reasons, Defendants Ethicon, Inc. and Johnson & Johnson’s Motion for

Partial Summary Judgment (ECF No. 35) is GRANTED in part and DENIED in part, as

follows:

       IT IS HEREBY ORDERED that Defendants’ Motion for Partial Summary Judgment is

GRANTED as to Counts IV, VIII, XI, XII, and XV, as unopposed.

       IT IS FURTHER ORDERED that Defendants’ Motion for Partial Summary Judgment

is GRANTED as to Counts II and X; and GRANTED as to Counts I and XIV to the extent the

claims are based on manufacturing defect.

       IT IS FURTHER ORDERED that Defendants’ Motion for Partial Summary Judgment

is DENIED as to the remaining claims in Counts I and XIV, and DENIED as to Counts III, VI,

VII, IX, XIII, and XIV.

       An appropriate Partial Judgment will accompany this Memorandum and Order.

                                        *         *    *

       The remaining claims in this action are:

              Count I        (negligence, including negligent design defect and failure to warn)
              Count III      (strict liability–failure to warn)
              Count V        (strict liability–design defect)
              Count VI       (common law fraud)
              Count VII      (fraudulent misrepresentation/concealment)
              Count IX       (negligent misrepresentation)
              Count XIII     (violation of MMPA)
              Count XIV      (recklessness)



                                                  22
Case: 4:20-cv-01543-RLW Doc. #: 82 Filed: 02/05/21 Page: 23 of 23 PageID #: 2302




              Count XVI   (loss of consortium)
              Count XVIII (punitive damages)




                                            __________________________________
                                            RONNIE L. WHITE
                                            UNITED STATES DISTRICT JUDGE


Dated this 5th day of February, 2021.




                                           23
